Citation Nr: 1617881	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to January 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal rests with the RO in Oakland, California from which the appeal certified.  

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  

In February 2016, the Veteran submitted a February 2016 VA medical letter addressing non-Hodgkin's lymphoma.  The Veteran did not waive RO review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, such is duplicative of prior evidence in that it provides evidence of a current disability, recounts the fact that the Veteran was exposed to radiation during service and stated that radiation exposure is known to cause cancer, all facts which were already established by the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's non-Hodgkin's lymphoma did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service, to include exposure to ionizing radiation; non-Hodgkin's lymphoma did not manifest to a compensable level within one year of his discharge from active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for non-Hodgkin's lymphoma, including as a result of exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2007 letter to the Veteran. 

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service treatment records have been obtained and are associated with the claims file, although in January 2016 testimony, a September 27, 2006 VA medical letter was referenced but is not of record, even though another September 27, 2006 VA discharge summary for a sleep study is of record.  Nonetheless, the VLJ recited the findings of the September 2006 letter which contained a diagnosis of stage four follicular lymphoma and described related treatment, facts which were already of record.  Moreover, although the remand below contains a directive to obtain updated VA treatment records, such is based on the Veteran's January 2106 testimony which he reported he had been issued a hearing aid from a VA facility, and such is not relevant to the claim for non-Hodgkin's lymphoma.  Furthermore, in January 2016 testimony the Veteran did not indicate any doctor had linked his non-Hodgkin's lymphoma to service but that he would obtain a statement regarding such, which he did indeed submit in February 2016.  Thus, the Board finds VA's duty to assist the Veteran by gathering relevant records has been satisfied.

VA has not provided a medical examination with regard to entitlement to service connection for non-Hodgkin's lymphoma; however, VA did obtain a July 2008 medical opinion from the Chief Public Health and Environmental Hazards Officer.  In determining whether the duty to assist requires that a VA medical examination be provided with respect to a veteran's claim for benefits, VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, there is no question that the Veteran has a current disability, or that he was exposed to radiation during service.  However, the VA memorandum opinion from July 2008 is considered to be sufficient competent evidence for the Board to render a decision in this matter.  This is because it is the only opinion that squarely addresses the Veteran's dose estimate and why it is not sufficient to establish a relationship between the Veteran's non-Hodgkin's lymphoma and active service.  Consequently, since sufficient competent medical evidence to make a decision in this case already exists, VA has no duty to provide a medical examination.  There is also no indication that an actual examination in addition to an informed opinion would have any greater likelihood of substantiating the Veteran's claim.

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before the undersigned VLJ in support of this appeal.  See 38 C.F.R. § 20.700(a) (2015).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2016, the issues on appeal, to include service connection for non-Hodgkin's lymphoma, were fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim of entitlement to service connection for non-Hodgkin's lymphoma.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim of entitlement to service connection for non-Hodgkin's lymphoma.


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a claimed disorder, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a)

An October 2005 VA pathology report reflected a diagnosis of follicular lymphoma, a type of non-Hodgkin's lymphoma.  Therefore, the record reflects the Veteran has a diagnosis of non-Hodgkin's lymphoma proximate to the claim filed in July 2006.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

What remains to be established is that there is a relationship between the currently diagnosed non-Hodgkin's lymphoma and the Veteran's service.  The Veteran has specifically alleged that non-Hodgkin's lymphoma is related to in-service exposure to radiation.  The Board will address each theory of entitlement alleged or raised by the record in turn.

A.  Exposure to Ionizing Radiation

First, the Board turns to whether the Veteran's non-Hodgkin's lymphoma is related to exposure to ionizing radiation.  The Veteran maintains, as in January 2016 testimony, that he was exposed to ionizing radiation during service from duties involving transporting and storing nuclear weapons and components, and that such exposure led to the development of non-Hodgkin's lymphoma.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established via several different avenues.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases are presumptively service connected in "radiation-exposed" veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Although non-Hodgkin's lymphoma is a qualifying disease, the Veteran does not qualify for presumptive service connection since he is not a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c)(3) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Specifically, the Veteran did not have onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 U.S.C.A. § 1112(c)(3) (West 2014); 38 C.F.R. § 3.309(d)(3)(i), (ii) (2015).

Service connection based on exposure to ionizing radiation can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation and includes lymphomas other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2) (xxii) (2015).

In claims not involving participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, a request must be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015).

Service personnel records show that the Veteran's was responsible for loading and unloading of nuclear and nonnuclear munitions, explosives and propellant devices on B-52H aircraft among other duties.  Hence, the record supports that his job duties would have included exposure to ionizing radiation.  A February 2008 memorandum reflected the Air Force Safety Center (AFSC) reviewed the Veteran's official personnel records and determined that the record contained evidence of limited duties that potentially could have resulted in the Veteran's exposure to ionizing radiation from nuclear weapon components.  Thus, based on this review, the AFSC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 0.3 rem and further noted in comparison, according to 10 C.F.R. § 20.1201, the annual TBDE limit for occupationally exposed individuals is 5 rem per year.

A July 2008 VA memorandum from the Under Secretary for Health, through the Chief Public Health and Environmental Hazards Officer, discusses that, in 2005, a biopsy of the Veteran's right inguinal lymph node showed low-grade follicular lymphoma and that the AFSC reviewed the Veteran's records and determined that there was evidence of limited duties that potentially could have resulted in the Veteran's exposure to ionizing radiation from nuclear weapons components.  The July 2008 memorandum noted the AFSC provided an estimated maximum TEDE of 0.3 rem; which included all potential external and internal radiation exposure.  The July 2008 VA memorandum further noted that the Interactive Radioepidemiological. Program (IREP) of the National Institute for Occupational Safety and Health (NTOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's lymphoma and to maximize the benefit of doubt for the Veteran, the radiation was assumed to have been from a single exposure in 1981, the year in which his Airman Performance Report disclosed that his duties included loading and unloading nuclear munitions.  The July 2008 VA memorandum reported the program calculated a 99th percentile value, for the probability of causation of 0.29 percent for each lesion.  Thus, in view of the above, it was determined that it was unlikely that the Veteran's follicular cell lymphoma could be attributed to occupational ionizing radiation exposure while in military service.

A July 2008 advisory opinion by the Director of VA's Compensation Service discusses the 1981 dose estimate and opinion and notes review of the entire evidence of record by discussion of relevant facts.  The Director expressed his knowledge of the Veteran's history, specifically discussing that Veteran's service personnel file contains an Airman Performance Report from 1981 that disclosed his duties to include unloading and loading nuclear munitions from B52-H aircraft, that the Veteran was employed as a motorcycle mechanic since military service and smoked one pack of cigarettes daily for the past 30 years with a remote history of marijuana use and that his family history was negative for cancer, except for the disclosure of an unspecified cancer involving the Veteran's aunt.  The July 2008 VA memorandum also noted the AFSC's findings that the Veteran's maximum TEDE during service was approximately 0.3 rem.  The July 2008 VA memorandum also cited a November 2005 pathology report which confirmed follicular lymphoma, rendered 23 years after last exposure to ionizing radiation and that no post-service radiation exposure was indicated.  The July 2008 VA memorandum also cited the findings of the IREP of the NIOSH  and that to maximize the benefit of doubt for the Veteran, the radiation was assumed to have been from a single exposure in 1981 and that the program calculated a 99th percentile value for the probability of causation of 0.29 percent for each lesion.  Thus, the Director stated, a result of the medical opinion, and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's follicular cell lymphoma resulted from radiation exposure in service.

In an August 2006 statement, M. W. reported that in 1976, when she was working with a recruiter in San Rafael, California to enlist in the United States Air Force and she wanted to work with nuclear weapons but she was informed that women were not allowed to work with nuclear weapons due to the risk of infertility and exposure to materials that could cause cancer.  As noted above, the Veteran also contends his non-Hodgkin's lymphoma is linked to radiation exposure during service.  In January 2016 testimony, he also argued that a single exposure of radiation in 1981 would not give him what he has.  However, after review of the Veteran's service personnel records, the AFSC provided an estimated maximum TEDE of approximately 0.3 rem, then in order to the maximize the benefit of doubt for the Veteran, the radiation was assumed to have been from a single exposure in 1981.  However, it was recognized that the Veteran, as he has reported and was reflected in service personnel records, was responsible for the duties that permitted exposure to nuclear materials over a period of time.

Additionally, in a January 2016 VA medical letter, Dr. P. C. reported she had been treating the Veteran since 2006 when he was diagnosed with follicular lymphoma.  Dr. P. C. further noted the Veteran reported exposure to radiation while in service, specifically during an 8 month period of time in approximately 1981 while working around nuclear weapons; however, these facts were documented by the record.  Dr. P. C. further stated it was well documented that exposure to radiation can result in the development of lymphomas.  However, notably the January 2016 letter from Dr. P. C. does not specifically link the Veteran's non-Hodgkin's lymphoma to his exposure to radiation in service but merely noted that radiation can result in lymphomas, a fact which was already of record and accepted by VA.  Moreover, Dr. P. C. does not indicate review of the Veteran's claims file, especially his estimated maximum TEDE of approximately 0.3 rem.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record contains no competent opinion that contradicts the July 2008 VA memorandum opinions with consideration of the Veteran's estimated dose of radiation during service.  The July 2008 opinions reflect that the Director and the Chief Public Health and Environmental Hazards Officer considered pertinent evidence in reaching their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  They also provided clear rationales for their opinions.  The Board places great weight on these opinions and finds them persuasive of a conclusion that the Veteran's non-Hodgkin's lymphoma is not related to ionizing radiation exposure.

The Board has considered the statement of M. W. and the Veteran's lay statements of record, to include his contention that non-Hodgkin's lymphoma is related to in-service ionizing radiation exposure.  Although the Veteran is competent to provide evidence regarding the facts and circumstances of his service, he is not competent to testify regarding the amount of any exposure to radiation during service or whether such exposure is related to the development of non-Hodgkin's lymphoma.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Since a preponderance of the evidence is against a conclusion that non-Hodgkin's lymphoma is related to exposure to ionizing radiation, the Veteran is not entitled to service connection for the disease based on this theory of entitlement. 

B.  Chronic Disease Presumption

A preponderance of the evidence is also against a finding that the Veteran was diagnosed with non-Hodgkin's lymphoma, or experienced symptoms of the disease to a compensable level within one year of his separation from service.  Specifically, as noted above, an October 2005 VA pathology report reflected a diagnosis follicular lymphoma.  Moreover, the Veteran has not alleged that non-Hodgkin's lymphoma onset within one year after discharge, as in January 2016 testimony the Veteran reported he was diagnosed with non-Hodgkin's lymphoma in 2006.  As noted above, the record reflects the Veteran was diagnosed with non-Hodgkin's lymphoma in October 2005.  Additionally, an October 2005 VA treatment record also noted the Veteran had an 8 year history of generalized lymphadenopathy and that he had additionally noticed bilateral groin lymphadenopathy over the past three years.  In a February 2006 VA treatment record the Veteran reported he had bumps in his arm pit and groin for years, and now they are starting to grow in my neck and further stated the Veteran reported slightly decreased energy levels, multiple non-painful bumps that have been appearing slowly over the past 8 years and weight loss.  However, as noted above, the earliest date non-Hodgkin's lymphoma was diagnosed, as reflected by the record, was in October 2005, over 23 years after the Veteran's discharge from service.  Moreover, even if the date of 1999 were accepted as the year the symptoms onset, as such was 8 years prior to the diagnosis in 2005, such is still more than 17 years after separation from service.  Hence, the Veteran is not entitled to service connection for non-Hodgkin's lymphoma on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

C.  Consideration Pursuant to Combee

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The Veteran's service treatment records and December 1981 separation examination are silent for complaints, findings, treatment or diagnosis relating to non-Hodgkin's lymphoma.  As noted above, non-Hodgkin's lymphoma was not diagnosed until October 2005, over 23 years after the Veteran's discharge from service.  There is no evidence and the Veteran has not alleged that non-Hodgkin's lymphoma first manifested in service or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  There is also no evidence indicating an etiological relationship between the Veteran's service and non-Hodgkin's lymphoma.  Therefore, a preponderance of the evidence is against a finding that non-Hodgkin's lymphoma is directly related to the Veteran's service. 

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for non-Hodgkin's lymphoma is denied based on consideration of the theories of entitlement of direct and presumptive service connection, to include as based on exposure to radiation.  The Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for non-Hodgkin's lymphoma, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.


REMAND

A remand is necessary in this case so VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board concludes the Veteran should be afforded another VA audiological examination.  The Veteran was afforded a VA audiological in September 2008.  The September 2008 VA audiological examination did not reveal hearing loss for VA purposes.  However, in January 2016 testimony, the Veteran reported he had been prescribed a hearing aid in 2009 or 2010 from a VA facility in Santa Rosa, California.  Thus, based on the foregoing, the Board finds that another VA examination is necessary for the purpose of determining if the Veteran has bilateral hearing loss for VA purposes and the nature and etiology of the any bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, updated VA treatment records should be obtained, as noted above, the Veteran in January 2016 testimony, reported he had been prescribed a hearing aid in 2009 or 2010 from a VA facility in Santa Rosa, California.  The record reflects the Veteran most recently received VA treatment from the San Francisco VA Health Care System, which includes the Santa Rosa VA Outpatient Clinic, in September 2006 (excluding an August 2007 surgical pathology report and a January 2008 VA treatment record).  Thus, on remand, updated VA treatment records from the San Francisco VA Health Care System, to include the Santa Rosa VA Outpatient Clinic, and all associated outpatient clinics, since September 2006 (excluding an August 2007 surgical pathology report and a January 2008 VA treatment record), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from San Francisco VA Health Care System, to include the Santa Rosa VA Outpatient Clinic, and all associated outpatient clinics, since September 2006 (excluding an August 2007 surgical pathology report and a January 2008 VA treatment record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral hearing loss.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should also consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


